Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/625337.  Amended claims 1, 2, 7, 8, 14, 16, 18-20, 22, 24, 29, 30, 33, 37 and 46 and Original claims 38-40 are pending and have been examined on the merits discussed below.  Claims 3-6, 9-13, 15, 17, 21, 23, 25-28, 31, 32, 34-36, 41-45, 47-56 have been cancelled.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 14, 16 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 includes the term “optionally” in step (e).  It is unclear if step (e) is required by the claim.  Clarification is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 7, 8, 14, 16, 18-20, 22, 24, 29, 30, 33, 37-40 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2, 7, 8, 14, 16, 18-20, 22, 24, 29, 30, 33, 37-40 and 46 is/are directed to a method.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of:
providing profiles wherein each profile is for a specific candidate and comprises a candidate identifier and competency level; updating a profile of a specific candidate to include evidence of achievement, wherein the evidence supports a specific competency; indexing or annotating the evidence based on a criterion to obtain processed evidence; defining a level of competency for the specific 
… is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.   Independent 
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  
Claims 2, 8 further limits the abstract idea of claim 1.
Claim 7 is directed to electronic text, images, documents, etc., which amounts to using a computer as a tool to carry out the abstract idea.
	Claims 14 is directed to tagging or indexing electronic evidence with aggregation into a dedicated section of an interface which is mere instruction to implement an abstract idea on a computer
	Claim 16 is directed to a searchable section of an interface and is optionally a bookmark pane, a pop-up box or separate dialog box which merely uses a computer as a tool to perform the abstract idea.
	Claim 18 describes the use of a mouse, touch pad or touch screen to enter data which is merely using a computer as a tool to perform the abstract idea.
	Claim 19 merely uses the computer as a tool to perform the abstract idea.
	Claim 20, 22, 24 describes the evidence is a document file or video which only further limits the abstract idea.
	Claims 29 and 30 further describe the candidate which only further limits the abstract idea
	Claim 33 further limits the abstract idea

	Claim 46 describes updating a profile which only further limits the abstract idea.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.




EXAMINER NOTES THERE ARE TWO SEPARATE ANALYSES OF THE CLAIMS 
UNDER 35 USC 102 AND 103



ANALYSIS 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 14, 19, 22, 24, 29, 33, 37, 38, 39 and 46 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Camillo, US 2004/0024569
As per claim 1, Camillo teaches a computer implemented method of conducting a competency- based assessment of a candidate, the method comprising: 
a) providing a database comprising a plurality of electronic profiles, wherein each electronic profile is for a specific candidate and comprises a candidate identifier and a competency level ([0026], electronic personal profile information for each user as well as the progress records and notes for each user; [0034], accessing the database and retrieving the user’s records stored in the profile module; [0035] a user database for storing details about the various users including user names, assessment results, etc.) 
b) updating an electronic profile of a specific candidate to include electronic evidence of achievement, wherein the evidence of achievement supports a specific competency ([0016] – submitting artifacts evidencing knowledge, comprehension, application and vest practices of skill sets; [0035] – for each user, the user database may be associated with or have sub-files storing information particular to each user, including artifacts generated by the user to evidence he or she is in possession of certain job skills); 
c) indexing or annotating the electronic evidence based on a criterion to obtain processed electronic evidence ([0037] – store the results of artifact reviews submitted by teachers, coaches and mentors resulting from the user’s demonstration of certain skills; the teacher/coach/mentor may provide the input and comments on the user’s work; [0044] when particular performance criteria have been shown to be satisfied, the 

d) defining a level of competency for the specific competency based on the processed evidence of achievement ([0037] – store the results of artifact reviews submitted by teachers, coaches and mentors resulting from the user’s demonstration of certain skills; [0031] – Performance Level 3 the user may need to demonstrate to a coach or mentor that he or she can apply the requisite knowledge), and 

e) optionally, further comprising providing guidance to improve the level of competency and/or feedback ([0038] – providing a catalog of learning tools and other information selected from a larger resource database based upon the gaps in the user’s skill assessment; user can add resources to a learning plan to aid the user to master a skill), wherein each electronic profile optionally comprises biographical information of a candidate, wherein the biographical information optionally comprises one or more of name, address, title, age and image of the candidate ([0035] – user database comprising user names, employer and current job position as well as job goals).  

As per claim 2, Camillo teaches the computer implemented method of claim 1, wherein the candidate is an individual optionally selected from a human, non-human animal, a computer entity, or robotic candidate, an institute, an organization, a group or a company (abstract – human candidate).  
 
As per claim 7, Camillo teaches the computer implemented method of claim 1, wherein the electronic evidence of an achievement comprises one or more of input text, electronic documents, images, videos, blog entries, multimedia presentation, audio recordings, health and fitness data and map coordinates and is optionally a result from a standardized test ([[0016] – artifacts (electronic files) evidencing knowledge, comprehension, application and best practices of the skill sets).  

As per claim 8, Camillo teaches the computer implemented method of claim 1, wherein the specific competency is user defined, is selected from a pre-set list and/or is 

As per claim 14, Camillo teaches the computer implemented method of claim 1, wherein indexing or annotating the electronic evidence comprises reviewing the electronic evidence and bookmarking, highlighting a part of the evidence, time indexing and/or meta data tagging and wherein optionally details and optional links to bookmarks, highlights, time index, and/or meta data tagging is aggregated into a list in a dedicated section of the user interface ([0032] – if the skill is not satisfied (skill gap), a code or marker is used in the database to indicate the particular requirement has not been satisfied; [0044] – when particular performance criteria have been shown to be satisfied, the computer software marks satisfaction).  
 
As per claim 19, Camillo teaches the computer implemented method of claim 14, wherein each bookmark in the bookmark pane is assigned one or more actions ([0032] – the code or marker indicates requirements are not satisfied wherein a software routine queries a resource database to identify learning materials or other resources related to the skill gap and presents a virtual catalog for easy reference by the user)

 As per claim 22, Camillo teaches the computer implemented method of claim 19, wherein the one or more actions comprises opening a separate file and optionally wherein the separate file is opened in a new pane ([0032] – a virtual catalog is created which includes a learning plan for the user).  

As per claim 24, Camillo teaches the computer implemented method of claim 22, wherein the separate file is an image file or text file ([0032] – a virtual catalog is created which includes a learning plan for the user).  .

As per claim 29, Camillo teaches the computer implemented method of claim 1, wherein the candidate is a candidate for employment or certification ([0007, 0014, 0015] – an individual’s level of proficiency for skill sets is assessed).

As per claim 33, Camillo teaches the computer implemented method of claim 1, wherein the method comprises repeating steps b) to d), and further comprising assessing for a change in the level of competency over time ([0017] – documenting the 
 
As per claim 37, Camillo teaches the computer implemented method of claim 33, wherein the change is an improvement in the level of competency ([0029 - 0031] – tracks a user’s level of achievements).

As per claim 38, Camillo teaches the computer implemented method of claim 37, wherein the improvement is a measure of effectiveness a treatment or training regime ([0033] – after a user accesses the catalog of materials of the learning plan, the user is reassessed to determine if the extra training results in the user obtaining the necessary skills).  

As per claim 39, Camillo teaches the computer implemented method of claim 33, wherein the change is a decrease in the level of competency ([0032] – the system can determine if there is a skill which is not satisfied, i.e., competency is not met).  

As per claim 46, Camillo teaches the computer implemented method of claim 1, wherein the updating of the electronic profile of the specific candidate to include electronic evidence of achievement and/or annotating or indexing the evidence is completed by third party, optionally wherein the third party is known to the candidate or is an independent assessor ([0033, 0034] – a user’s superiors/instructors may monitor and review an individual and update reports).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camillo, US 2004/0024569 in view of Dobell, US 2013/0204675.
As per claim 16, Camillo fails to explicitly teach the computer implemented method of claim 14, wherein the dedicated section is searchable and is optionally a bookmark pane, pop-up box, or separate dialog box.  Dobell teaches wherein the dedicated section is searchable ([0104] – verbal search criteria; [0107] visual search criteria) and is optionally a bookmark pane, pop-up box or separate dialog box ([0069] – bookmark may be initiated by a reviewer during a review and may be presented in a user interface; [0160-0163] – option to bookmark or add comments associated with a review).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Camillo the ability to bookmark or comment on a review as taught by Dobell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Camillo fails to explicitly teach, while Dobell teaches the computer implemented method of claim 14, wherein bookmarks, highlights, time index, and/or meta data tagging are inserted using a mouse, touch pad or touch screen ([0252] – reviewer accesses the review program at a workstation with input devices such as a keyboard and/or a mouse; [0069] – bookmark may be initiated by a reviewer during a review and may be presented in a user interface; [0160-0163] – option to bookmark or add comments associated with a review).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Camillo the ability to insert bookmark or comment on a review using a mouse, touchpad or touch screen as taught by Dobell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same 

As per claim 20, Camillo fails to explicitly teach while Dobell teaches the computer implemented method of claim 19, wherein the evidence is an electronic document and the one or more actions comprises going to a specific page or passage in the document or wherein the evidence is a video or audio recording and the one or more actions comprises going to a specific frame in the video or point in the audio (see figure 19; [0069] – book mark is an observable placeholder; [0159, 0160] – bookmarks are used in video review to add an icon into the timeline of the video where a user may enter comments).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Camillo the ability to bookmark evidence in a video as taught by Dobell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camillo, US 2004/0024569.
As per claim 30, Camillo teaches assessing an individual according to established criteria ([0012]) but does not expressly teach the individual is a patient undergoing treatment; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.



ANALYSIS 2


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 30, 33 and 39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Coleman Boone et al, US 8998829.
As per claim 1, Coleman Boone et al teaches 
a) providing a database comprising a plurality of electronic profiles, wherein each electronic profile is for a specific candidate and comprises a candidate identifier and a competency level (column 9, lines 20-24 – a client and medical records database which includes information relating a list of patients and each patient’s medical records, 
b) updating an electronic profile of a specific candidate to include electronic evidence of achievement, wherein the evidence of achievement supports a specific competency (column 12, line 3 – client collects the data; column 13, lines 50-53, reading the data and transmitting the data over the internet to the remote server; fig 22 – daily step activity for client for the period of May 4 – May 18); 
c) indexing or annotating the electronic evidence based on a criterion to obtain processed electronic evidence (column 12, lines 65 – column 13, line 1 – every time the client completes a step, the pedometer will count the step and may note the time interval in which it was recorded; additionally, the time may also be recorded); 
d) defining a level of competency for the specific competency based on the processed evidence of achievement (column 14, lines 30-51 – the remote functional assessment tool uses four descriptors to calculate a functional activity level; fig. 22, a k-level of 3.6), and 
e) Optionally, further comprising providing guidance to improve the level of competency and/or feedback (column 9, lines 55-67 – the assessment guides the user to provide the appropriate prosthetic to improve a patients mobility).  

As per claim 30, Coleman Boone et al teaches the individual is a patient undergoing treatment (column 1, lines 56-67 – individual is an amputee patient)

As per claim 33, Coleman Boone et al teaches the computer implemented method of claim 1, wherein the method comprises repeating steps b) to d), and further comprising assessing for a change in the level of competency over time (column 14, lines 6-11 – the client may have a plurality of data sets that have been uploaded for various time periods).   

 claim 39, Coleman Boone et al teaches the computer implemented method of claim 33, wherein the change is a decrease in the level of competency (column 17, lines 21-23 progress is decreasing).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman Boone et al, US 8998829 and Official Notice.
As per claim 40, Coleman Boone et al recognizes a decrease in competency as in claim 39, but does not explicitly teach wherein the decrease is a measure of disease progression and/or age-related changes.  Examiner takes official notice it was well known at the time of the invention that a measure of disease progression and/or age-related changes in the context of Coleman Boone’s teaching of stability assessment would reflect a decrease in competency.  It would have been obvious to one or ordinary .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cox et al, US 20130212032 – skill competency search and management
Menon et al, US 2015/0127567 – data mining including processing natural language text to infer competencies
Mui et al, US 2003/0229529 – method for enterprise workforce planning
Stone et al, US 2019/0148025 – patient therapy management and coaching system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683